FILED
                      UNITED STATES COURT OF APPEALS                        APR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                        U .S. C O U R T OF APPE ALS




CRYSTAL MONIQUE LIGHTFOOT;                       No. 10-56068
BEVERLY ANN HOLLIS-ARRINGTON,
                                                 D.C. No. 2:02-cv-06568-CBM-
              Plaintiffs - Appellants,           AJW
                                                 Central District of California,
  v.                                             Los Angeles

CENDANT MORTGAGE
CORPORATION, doing business as PHH               ORDER
Mortgage; et al.,

              Defendants - Appellees.



Before:      GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       We hereby sua sponte withdraw the memorandum disposition filed on

January 9, 2012.

       Appellants’ petition for panel rehearing and petition for rehearing en banc

are denied as moot.

       Upon review of the record and the briefing, this court has determined that

the appointment of pro bono counsel in this appeal would benefit the court’s

review. The court by this order expresses no opinion as to the merits of this

appeal. The Clerk shall enter an order appointing pro bono counsel to represent

appellants for purposes of this appeal only.
      Pro bono counsel shall consult with appellants to determine whether: (1)

replacement briefing; or (2) supplemental briefing and appellants’ previously filed

briefs will be submitted to the judges deciding this appeal. The court encourages

the submission of replacement briefing rather than supplemental briefing.

Appellees shall also file a replacement or supplemental brief, or shall notify the

court in writing that appellees stand on the previously filed answering brief. Both

parties shall state on the cover pages of the briefs whether they are replacement

briefs or supplemental briefs.

      The parties may file replacement excerpts or supplemental excerpts. If

replacement excerpts are filed, the previously tendered excerpts will be stricken.

The absence of replacement excerpts will be treated as a joinder in the previously

submitted excerpts.

      In addition to any other issues the parties address in their briefs, they shall

address whether the district court had subject matter jurisdiction on the basis of the

federal charter of the Federal National Mortgage Association (“Fannie Mae”), 12

U.S.C. § 1723a(a).

      Pro bono counsel shall appear at oral argument. The Clerk shall establish a

supplemental/replacement briefing schedule. The appeal is stayed pending further

order of this court.


                                           2                                     10-56068
      If appellants object to the court’s appointment of counsel in this appeal,

appellants shall file a written objection within 14 days after the date of this order.




                                            3                                    10-56068